(Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are the identifier module in Claim 13, the extraction module in Claim 13, the apparatus in Claim 13, the machine classifier in Claim 13, the clustering module in Claim 15, the manual adjustment module in Claim 15, the training module in Claim 15, the training identifier in Claim 15, the training extractor in Claim 15, the clustering module in Claim 16, and feedback module and the training module in Claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  There is a period on line 4 of claim  where it should be a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 6, The claims dated 25 July 2022 have claim 6 as being amended. However its not clear to the examiner if the claims are amended. Claim 6 has no underlined amended parts and is the same claim as originally filed. However after the first period on line of 4 of the claim. There appears to be more claim or a note added to the claim that reads “Dependent claim: wherein the machine classifier has been trained using a weak supervision machine learning model. Consider for above, or 14, 19, or 20”. The examiner is not sure if this meant to a part of claim 6 as claims has “currently amended”, however claims 6 does end with a period and so its not clear how the new part would integrate into claim 6 or if this is just an error. As such the claim is found to be indefinite and correction is required. 
In the interest of compact prosecution the examiner will interpret that part after the first period in claim 6 to be a mistake or error and disregard it in the rejection of claim 6.

Regarding claims 2 and 3, the claims are found to indefinite. It is not clear to examiner how the cluster of actionable statements were preassigned based on preferences of cohorts in claim 2 and based on crowdsourcing in claim 3. When reviewing the specification for details it cites in para. [0066] “At block 736, each cluster may optionally be associated with a set of actions relevant to the labeled intent. In an exemplary embodiment, block 736 may be performed manually, by a human operator, or by crowd-sourcing, etc. In an exemplary embodiment, actions may be associated with intents based on preferences of cohorts that the user belongs to or the general population.” This paragraph would indicate to the examiner that actions assigned to an intent class or cluster can be done a user, a computer, crowd-sourcing or any means. However, it does not disclose wherein the cluster of actionable statements were preassigned based on preferences of cohorts. Does it mean that action assigned to a cluster of action statements was preassigned based on preferences of cohorts? Also its not clear how preferences of cohorts are used to preassigned clusters. Also what is being preassigned to the cluster of statements or what is the cluster of statements being assigned to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites the limitations “identifying an actionable statement from the user input”, “extracting a core task description from the actionable statement, the core task description comprising a verb entity and an object entity”, “determing an intent class based on the actionable statement and the core task description, wherein the intent class is a cluster of actionable statements with common text characteristics” and “obtaining an action associated with the intent class”. All these limitations are mental processes. For example, “identifying”, in context of this claim encompasses the user observing an action statement from a user input all in the mind. “Extracting”, in context of this claim, encompasses the user identifying verbs and objects within a statement, all in the mind. “determining”, in context of the claim encompasses the user associating an intent with a statement and core task description all in the mind. Obtaining is the mental process of matching an action to an intent class which can be done mentally by person. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements, “providing the actionable statement and core task description to a machine learning model”, and “executing on the computing device the action”. The providing actionable statement and core task description to a machine learning model is recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. “Executing on the computing device” is also recited at a high level of generality such that it amounts to no more than mere instructions to apply an exception. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of providing actionable statement and core task description to a machine learning model and executing on a computing device amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be mere instructions to apply an exception and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(f) indicate that mere instructions to apply an exception does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 1 is not patent eligible.

Claim 2 and 3 inherits the step 1, step 2a prong of claim 1. 
Step 2a, prong two: This judicial exception is not integrated into a practical application. In particular, claim 2 recites the additional elements “wherein the cluster of actionable statements were preassigned based on preferences of cohorts” and claim 3 recites “wherein the cluster of the actionable statements were preassigned based on crowd-sourcing”. This amounts to extra-solution activity as it merely specifies the type of data use is preassigned, see MPEP 2106.05g. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Finally, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of specifying data types amount to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering and outputting does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 2 is not patent eligible.


Claim 4 recites the same limitations as claim 1. The same reasoning given for claim 1 as to why the limitation are mental processes and recites an abstract idea equally applies to claim 4. 
This judicial exception is not integrated into a practical application. In particular, claim 4 recites the additional element “applying a commitments classifier or a request classifier to the user input.” The applying of a commitments classifier or request classifier is recited at a high-level generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional element of applying a commitments or request classifier amounts to mere linking the judicial exception to a particular technological environment or field of use. Further, the additional element was considered to be generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 4 is not patent eligible.

Claim 5 recites the same limitations as claim 1. The same reasoning given for claim 1 as to why the limitation are mental processes and recites an abstract idea equally applies to claim 5. 
This judicial exception is not integrated into a practical application. In particular, claim 5 recites the additional element “launching an agent application on the computing device.” The launching of an application is recited at a high-level generality such that it amounts to no more than mere instructions to apply an exception. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional element of launching an agent application mere instructions to apply an exception. Further, the additional element was considered to be mere instructions to apply an exception in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2016.05(f) indicate that mere instructions to apply an exception does not amount to an inventive concept. Therefore, Claim 5 is not patent eligible.

Claim 6 recites “the contextual features derived from prior usage” . This limitation is a mental process. The “contextual features derived” in context of this claim, encompasses the user creating an association with the features and the prior usage of a device, all in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 6 recites the additional elements “features further comprising contextual features independent of the user input”, “from prior usage of the device by a user or from parameters associated with a user profile or a cohort model.” The features comprising contextual features independent of the user input and usage of a device and parameters associated with a user profile or a cohort model are recited at a high-level generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional element of the verb and object entities mere linking the judicial exception to a particular technological environment or field of use.. Further, the additional element was considered to be generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 6 is not patent eligible.

Claim 7 recites “identifying a training statement from each of a plurality of corpus items”, “extracting a training description from each of the training statements”, and “grouping the training descriptions by textual similarity into a plurality of clusters”, and “map each identified training statement to the corresponding annotated intent.”. These limitations are mental processes. “Identifying”, in context of this claim encompasses the user observing a plurality of items and indicating a training statement all in the mind. “Extracting”, in context of this claim, encompasses the user indicating a training description from each training statement all in the mind. “Grouping”, in context of this claim, encompasses the user organizing the training descriptions based on their similarities all in the mind. “Map”, in context of this claim, encompasses the user associating training statements to an annotation all in the mind or with the aid of pen or paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 7 recites the additional elements, “receiving an annotation of intent” and “training the machine classifier”. Receiving data is considered insignificant extra-solution activity. The training of the machine classifier is recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving data and training a machine classifier amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 7 is not patent eligible.

Claim 8 recites “the verb entity comprises a symbol from the corresponding training statement representing a task action”, “and the object entity comprises a symbol from the corresponding actionable statement representing an object to which the task action is applied” “grouping the training descriptions into a first set of clusters based on textual similarity of the corresponding object entities” and “refining the first set of clusters into a second set of clusters based on textual similarity of the corresponding verb entities”. These limitations are mental processes. The “verb entity”, in context of this claim, encompasses the user associating a verb with an action, all in the mind and verbs inherently describes actions. The “object entity”, in context of this claim, encompasses the user associating an object entity with an object, all in the mind.  “Grouping”, in context of this claim, encompasses the user organizing the plurality of clusters of data based on their object entity similarities. “Refining” in context of this claim, encompasses the user then further organizing the same set of data based on their verb entities, all in the mind or with the aid of pen and paper. . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 8 recites the additional element “wherein the verb entity comprises a symbol from the corresponding training statement representing a task action, and the object entity comprises a symbol from the corresponding actionable statement representing an object to which the task action is applied.” The verb and object entities are recited at a high-level generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element does not integrate the abstract idea because they do not pose any meaningful limit or on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional element of the verb and object entities mere linking the judicial exception to a particular technological environment or field of use.. Further, the additional element was considered to be generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 8 is not patent eligible.

Claim 9 recites “map the actionable statement away from the assigned intent class”. This limitation is a mental process. “Mapping”, in context of this claim, encompasses the user disassociating training statements to an annotation all in the mind or with the aid of pen or paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 
This judicial exception is not integrated into a practical application. In particular, claim 9 recites the additional elements, “receiving user feedback” and “training the machine classifier”. Receiving data is considered insignificant extra-solution activity. The training of the machine classifier is recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving data and training a machine classifier amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 9 is not patent eligible.

Claim 10 recites “mapping further instances of the actionable statement to the assigned intent”. This limitation is a mental process. “Mapping”, in context of this claim, encompasses the user creating a stronger association between actionable statements and an intent all in the mind or with the aid of pen or paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 10 recites the additional elements, “receiving user feedback” and “training the machine classifier”. Receiving data is considered insignificant extra-solution activity. The training of the machine classifier is recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving data and training a machine classifier amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 10 is not patent eligible.

Claim 11 recites “map the actionable statement according to the received user feedback.” “Mapping”, in context of this claim, encompasses the user associating actionable statements to user feedback all in the mind or with the aid of pen or paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 11 recites the additional elements, “receiving user feedback” and “training the machine classifier”. Receiving data is considered insignificant extra-solution activity. The training of the machine classifier is recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving data and training a machine classifier amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 11 is not patent eligible.

Claim 12 recites the same limitations as claim 7. The same reasoning given for claim 7 as to why the limitation are mental processes and recites an abstract idea equally applies to claim 12. 
This judicial exception is not integrated into a practical application. In particular, claim 12 recites the additional element, “receiving user feedback. Receiving data is considered insignificant extra-solution activity. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of receiving data and training a machine classifier amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be insignificant extra-solution activity in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(g) indicate that mere data gathering does not amount to an inventive concept. Therefore, Claim 12 is not patent eligible.

Claim 13 recites similar limitation to claim 1. The same reasoning given for rejecting Claim 1 under 35 U.S.C 101 equally applies to Claim 13.

Claim 14 recites similar limitation to claim 5. The same reasoning given for rejecting Claim 5 under 35 U.S.C 101 equally applies to Claim 14.
Claim 15 recites similar limitation to claim 7. The same reasoning given for rejecting Claim 7 under 35 U.S.C 101 equally applies to Claim 15.

Claim 16 recites similar limitation to claim 8. The same reasoning given for rejecting Claim 8 under 35 U.S.C 101 equally applies to Claim 16.

Claim 17 recites similar limitation to claim 9. The same reasoning given for rejecting Claim 9 under 35 U.S.C 101 equally applies to Claim 17.

Claim 18 recites the limitations “identify an actionable statement from the user input”, “extract a core task description from the actionable statement, the core task description comprising a verb entity and an object entity”, and “assign an intent class to the actionable statement…wherein the intent class if a cluster of actions statements with common text characteristics”. All these limitations are mental processes. For example, “identify”, in context of this claim encompasses the user observing an action statement from a user input all in the mind. “Extract”, in context of this claim, encompasses the user identifying verbs and objects within a statement, all in the mind. “Assign”, in context of the claim encompasses the user associating an intent with a statement all in the mind, wherein items are group based on common text, which can be done mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 18 recites the additional elements, “supplying feature to a machine classifier”, “features comprising the actionable statement and the core task description”, and “execute using the processor at least one action associated with the assigned intent class”. The supplying feature to a machine classifier and the features are recited at a high level of generality such that it amounts to no more than mere linking the judicial exception to a particular technological environment or field of use. Executing using the processor is also recited at a high level of generality such that it amounts to no more than mere instructions to apply an exception. Accordingly, this additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to integration of the abstract idea into a practical application, the additional elements of supplying a feature to a machine classifier and executing on a computing device amounts to no more than mere instructions to apply an exception using a generic computer component and cannot provide an inventive concept. Further, the additional element was considered to be mere instructions to apply an exception and generally linking the judicial exception to a particular technological environment or field of use in Step 2A prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than insignificant extra-solution activity. The court decisions cited in MPEP 2106.05(f) indicate that mere instructions to apply an exception does not amount to an inventive concept. The court decisions cited in MPEP 2016.05(h) indicate that generally linking the use of the judicial exception to a particular technological environment or field of use does not amount to an inventive concept. Therefore, Claim 18 is not patent eligible.

Claim 19 recites similar limitation to claim 2. The same reasoning given for rejecting Claim 2 under 35 U.S.C 101 equally applies to Claim 19.

Claim 20 recites similar limitation to claim 8. The same reasoning given for rejecting Claim 9 under 35 U.S.C 101 equally applies to Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US2015/0121216A1) and further in view of Motahair Nezhad (US 2017/0200093 A1 – hereinafter referred to as Hamid).

In regards to claim 1, Brown et al. teaches a method for causing a computing device to digitally execute actions responsive to user input, the method comprising: (Brown et al. [0009; 0023] “This disclosure describes, in part, techniques for mapping actions and objects to tasks of a virtual assistant. In some instances, a user may interact with a virtual assistant on a smart device by providing input to the virtual assistant and/or receiving information from the virtual assistant. While interacting with the virtual assistant, the user may provide input that requests or otherwise facilitates a task to be performed by the virtual assistant…A task may include any type of operation that is performed at least in part by a computing device.”, where a smart device is a computing device and a task is an action.)
identifying an actionable statement from the user input; (Brown et al. [0027; 0038] “In one illustrative example of the operations performed by the virtual assistant service 116, the smart device 102 may receive input 120 from the user 104 (e.g., “what's the score of the game?”) and send the input 120 to the virtual assistant service 116 for processing. The virtual assistant service 116 may analyze the input 120 to determine an action and an object 122. Here, the action comprises “provide,” while the object comprises “score.”… The action-object module 218 may determine (e.g., identify) an action and/or an object for user input. An action and/or object may be explicitly included in user input, inferred from the structure and/or context of the user input, and/or obtained by prompting a user (e.g., if missing information or context).”, where the action and objection 122 make up an actionable statement from the user input.) ;
extracting a core task description from the actionable statement, the core task description comprising a verb entity and an object entity; (Brown et al. [0025] “The virtual assistant 112 may generally determine a task to perform by referencing one or more task maps. A task map may map action-object pairs to tasks. A task map may generally refer to any type of data that associates a task with an action-object pair… As used herein, an action may comprise a verb, while an object may comprise a noun. In some examples, a task map may specify associations for a particular type of noun, such as a common noun (e.g., a class of entities) or a proper noun (e.g., a unique entity).”, where the task map is the intent class, and the action-object pair is the core task description where the action is the verb entity and the object is the object entity.);
providing the actionable statement and the core task description to a machine learning model; (Brown et al. [0095; 0096; 0097; Figure 3] “In this example, the user 104 has provided input 302 “I want to buy a new coat,” which has been sent to the virtual assistant service 116 for processing. At the virtual assistant service 116, the action-object module 218 may determine actions and objects 304 for the input 302 (actions—want, buy; object—coat). The actions and objects 304 may each be associated with a confidence score indicating an estimated level of accuracy that the action or object was correctly identified. The actions and objects 304 may be passed to the task module 220…The task module 220 may identify information in a task map 306 that matches the actions and objects 304. In this example where the task map 306 is represented as a table, the task module 220 may identify all rows in the task map 306 that include an action or an object of the determined actions and object 304. Here, two rows have been identified, a row associated with a task 308 of setting a reminder and a row associated with a task 310 of purchasing an item. In this example, in order to select a task for performance, the task module 220 ranks the tasks 308 and 310 and selects a task that ranks the highest, namely the task 308. The ranking may be based on confidence scores of the tasks 308 and 310, which are based on the confidence scores of the associated actions and objects. The confidence scores of the actions and/or objects may be assigned by the action-object module 218. In other examples, a task may be selected by asking the user 104 what task the user is requesting. As illustrated in FIG. 3, the task 308 ranks the highest and, as such, is selected for performance…The task module 220 may also identify values for variables 312 that are associated with the task 308 by analyzing the input 302 and/or contextual information. In this example, the task module 220 references conversation history 314 that indicates that the user 104 recently requested directions to the mall (e.g., in a conversation early that morning). Based on this conversation, the task module 220 may determine a value for a destination variable for triggering a reminder (e.g., the mall) and a value for when to trigger the reminder (e.g., upon arrival). The virtual assistant service 116 may then perform the task 308 of setting a reminder based on the values for the variables 312. Although in this example the values for the variables 312 are identified upon determining a task to be performed, in other examples the values may be identified when the input 302 is processed and/or at other times.”, where the user input is the actionable statement, the action-object pair identified from the user input making up the core task description along with information about tasks, features, are used in a machine learning classifier. Also see para. [0025] wherein it teaches a virtual assistant, and fig. 2 teaches a virtual assistant has input processing module, action-object module, task module, task mapping module, learning module, context module and network interfaces. This indicates the virtual assistant is the machine learning model. Also see para. [0053-0057] wherein it discloses that task module, task mapping module, learning module and virtual assistant are all machine learning models as they learn different things over time and each of the modulus are part of the virtual assistant.);
determining, by the machine learning model, an intent based on the actionable statement and the core task description; (Brown et al. [0025] “The virtual assistant 112 may generally determine a task to perform by referencing one or more task maps. A task map may map action-object pairs to tasks.” This teaches taking the actionable statement and core task to find the intent wherein the intent is found in the task maps.)
obtaining an action associated with the intent; and ; (Brown et al. [0095; 0096; 0097; Figure 3] “In this example, the user 104 has provided input 302 “I want to buy a new coat,” which has been sent to the virtual assistant service 116 for processing. At the virtual assistant service 116, the action-object module 218 may determine actions and objects 304 for the input 302 (actions—want, buy; object—coat). … The actions and objects 304 may be passed to the task module 220…The task module 220 may identify information in a task map 306 that matches the actions and objects 304. In this example where the task map 306 is represented as a table, the task module 220 may identify all rows in the task map 306 that include an action or an object of the determined actions and object 304. Here, two rows have been identified, a row associated with a task 308 of setting a reminder and a row associated with a task 310 of purchasing an item. In this example, in order to select a task for performance, the task module 220 ranks the tasks 308 and 310 and selects a task that ranks the highest, namely the task 308. The ranking may be based on confidence scores of the tasks 308 and 310, which are based on the confidence scores of the associated actions and objects. The confidence scores of the actions and/or objects may be assigned by the action-object module 218. In other examples, a task may be selected by asking the user 104 what task the user is requesting. As illustrated in FIG. 3, the task 308 ranks the highest and, as such, is selected for performance…The task module 220 may also identify.)
executing on the computing device  the action. (Brown et al. [0120] “At 524, the virtual assistant service 116 may cause the task to be performed (e.g., by the virtual assistant 112). This may include performing the task at the virtual assistant service 116, sending an instruction to the smart device 102 to perform the task, sending an instruction to another device, and so on. If the task is associated with variables, the values for the variables may be used to perform the task.”).

	However Brown does not disclose wherein the intent class is a cluster of actionable statements with common textual characteristics class.

	Hamid discloses wherein the wherein the intent class is a cluster of actionable statements with common textual characteristics class. (Hamid para. [0038] teaches action statements come in 3 classes: promises, request, and other. This teaches clustering actionable statements in the 3 classes, also para. [0092 and 0112-0116] and algorithm 1 and 1.1 teaches using verb,  part of speech and compound verbs (all common text characteristics) to determine the class of statements, wherein class is intent.)
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the teachings of Brown et al with that Hamid in order to allow for clustering actionable statement based on common text as both references deal with actionable statements and classifying or grouping similar things is widely used in the art. It provides the benefit of is allows actionable statements to easily and quickly be separate into groups.

Regarding claim 2, Brown et al in view of Hamid disclose the method of claim 1, wherein the cluster of actionable statements were preassigned based on preferences of cohorts. (The examiner interprets this claim to mean that the clusters classes are preassigned or preset by another user. In Hamid para. [0035] its teaches “Given a statement S, a set of predefined action classes C…”. )

Regarding claim 3, Brown et al in view of Hamid disclose the method of claim 1, wherein the cluster of actionable statements were based on crowd-sourcing. (The examiner interprets this claim to mean that the clusters classes are preassigned or preset by another user. In Hamid para. [0035] its teaches “Given a statement S, a set of predefined action classes C…”. )

Regarding claim 4, Brown et al in view of Hamid disclose the method of claim 1, wherein identifying the actionable statement comprises applying a request classifier or a request classifier to the user input (Brown et al. [0038] “The task module 220 may then determine whether or not any of the candidate tasks satisfy one or more criteria, such as being the only task that is associated with identified information in the task map and/or being associated with a confidence score that is greater than a threshold. When such criteria are satisfied, the task may be selected. Alternatively, if the criteria are not satisfied, then the virtual assistant service 116 may identify a task to be performed by prompting the user for information and/or ranking the candidate tasks.”, where prompting the user for information and/or ranking candidate tasks is applying a request classifier.).

Regarding claim 5, Brown et al in view of Hamid disclose the method of claim 1, wherein at least one action comprises launching an agent application on the computing device (Brown et al. [0023; 0041; 0050; 0120] “A task may include any type of operation that is performed at least in part by a computing device For example, a task may include logging a user into a site, setting a calendar appointment, resetting a password for a user, purchasing an item, opening an application, sending an instruction to a device to perform an act, sending an email, outputting content (e.g., outputting audio (an audible answer), video, an image, text, a hyperlink, etc.), navigating to a web site, upgrading a user's seat assignment, and so on…The task module 218 may additionally, or alternatively, determine variable values for variables that are associated with a task. A variable value may generally relate to any type of information that may be useful for performance of a task. A variable value may be obtained from user input, contextual information, and so on. A variable of an associated variable value may include, for example:… application variables identify an application to use for a task, such as user input requesting “provide directions via Google® maps,” “send an email via my Yahoo® account,” “find movie reviews with Fandango®,” “find a review through Yelp®,” and so on…At 524, the virtual assistant service 116 may cause the task to be performed (e.g., by the virtual assistant 112). This may include performing the task at the virtual assistant service 116, sending an instruction to the smart device 102 to perform the task, sending an instruction to another device, and so on. If the task is associated with variables, the values for the variables may be used to perform the task.”).

Regarding claim 6, Brown et al in view of Hamid disclose the method of claim 1, wherein the features further comprising contextual features independent of the user input, the contextual features derived from prior usage of the device by a user or from parameters associated with a user profile or a cohort model (Brown et al. [0056; 0095; Figure 3] “The learning module 212 may also observe user activity and attempt to learn characteristics about a user. The learning module 212 may learn any number of characteristics about the user over time, such as user preferences (e.g., likes and dislikes), track patterns (e.g., user normally reads the news starting with the sports, followed by the business section, followed by the world news), behaviors (e.g., listens to music in the morning and watches movies at night, speaks with an accent that might impact language models, prefers own music collection rather than looking for new music in the cloud, etc.), and so on. To observe user activity and learn a characteristic, the learning module 212 may access a user profile, track a pattern, monitor navigation of the user, monitor content that is output to the user, and so on. Each of these learned characteristics may be useful to provide context that may be utilized to interpret user input and/or to identify a task… FIG. 3 illustrates an example process to determine a task to be performed by the virtual assistant 112. In this example, the user 104 has provided input 302 “I want to buy a new coat,” which has been sent to the virtual assistant service 116 for processing. At the virtual assistant service 116, the action-object module 218 may determine actions and objects 304 for the input 302 (actions—want, buy; object—coat). The actions and objects 304 may each be associated with a confidence score indicating an estimated level of accuracy that the action or object was correctly identified. The actions and objects 304 may be passed to the task module 220.”).

In regards to claim 13, it is the apparatus embodiment of claim 1 with similar limitations and is rejected using the reasoning found in claim 1.

Regarding claim 14, Brown et al. in view of Hamid disclose the apparatus of claim 13, further configured to launch an agent application to execute the at least one action (Brown et al. [0023; 0041; 0050; 0120] “A task may include any type of operation that is performed at least in part by a computing device For example, a task may include logging a user into a site, setting a calendar appointment, resetting a password for a user, purchasing an item, opening an application, sending an instruction to a device to perform an act, sending an email, outputting content (e.g., outputting audio (an audible answer), video, an image, text, a hyperlink, etc.), navigating to a web site, upgrading a user's seat assignment, and so on…The task module 218 may additionally, or alternatively, determine variable values for variables that are associated with a task. A variable value may generally relate to any type of information that may be useful for performance of a task. A variable value may be obtained from user input, contextual information, and so on. A variable of an associated variable value may include, for example:… application variables identify an application to use for a task, such as user input requesting “provide directions via Google® maps,” “send an email via my Yahoo® account,” “find movie reviews with Fandango®,” “find a review through Yelp®,” and so on…At 524, the virtual assistant service 116 may cause the task to be performed (e.g., by the virtual assistant 112). This may include performing the task at the virtual assistant service 116, sending an instruction to the smart device 102 to perform the task, sending an instruction to another device, and so on. If the task is associated with variables, the values for the variables may be used to perform the task.”).


In regards to claim 18, it is the apparatus embodiment of claim 1 with similar limitations and is rejected using the reasoning found in claim 1. Claim 18 however includes a processor and memory which is are both disclosed in figure 2 of Hamid. 

In regards to claim 19, it is the apparatus embodiment of claim 2 with similar limitations and is rejected using the reasoning found in claim 2.

Regarding claim 20, Brown et al. in view of Hamid disclose the apparatus of claim 18, wherein the verb entity comprises at least one symbol from the actionable statement representing a task action, and the object entity comprises at least one symbol from the actionable statement representing an object to which the task action is applied. (Brown et al. [0025] “A task map may generally refer to any type of data that associates a task with an action-object pair. For example, a task map may comprise a look-up table, data in a database, data of a state machine, or any other data to correlate tasks and action-object pairs. As used herein, an action may comprise a verb, while an object may comprise a noun… To illustrate, if a task map includes an object that corresponds to a common noun and a user requests “please play Free Fallin',” the object may comprise a song (e.g., the common noun) while the variable value may comprise “Free Fallin'” (e.g., the proper noun).”, where a noun encompasses an object in which an action is applied to.)


Claims 7, 9-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US2015/0121216A1) in view of Motahair Nezhad (US 2017/0200093 A1 – hereinafter referred to as Hamid) and in further view of Brennan et al. (US 2018/0068222 A1).

Regarding claim 7, Brown et al. in view of Hamid  teaches the method of claim, wherein further comprising training the machine classifier using weak supervision, the training comprising:
 identifying a training statement from each of a plurality of corpus items (Brown et al. [0054; 0055; 0056] “In one example, a task map may be personalized for a particular user based on contextual information related to that user. To illustrate, if the virtual assistant service 116 learns over time that a user inputs “send a message” to initiate a task of sending an email, in contrast to sending a text message, the task mapping module 210 may associate “send a message” (e.g., the action-object of the phrase) with the task of sending an email…The learning module 212 may learn information to be associated with a task, such as an action, object, and/or variable value…The learning module 212 may also observe user activity and attempt to learn characteristics about a user.”, where the plurality of corpus items are information associated with a task, like an action, object, variable value, and user activity. The plurality of corpus items, such as user activity, are also used as training statements for the machine classifier.); 
extracting a training description from each of the training statements (Brown et al. [0055] “The learning module 212 may learn information to be associated with a task, such as an action, object, and/or variable value. To do so, the learning module 212 may generally analyze contextual information related to a user or conversation.”, where the information associated with a task is a training description and the task is the training statement.); 
While Brown et al. teaches training the machine classifier to map each identified training statement to the corresponding intent (Brown et al. [0055] “The learning module 212 may learn information to be associated with a task, such as an action, object, and/or variable value. To do so, the learning module 212 may generally analyze contextual information related to a user or conversation.”),  Brown et al. does not teach grouping the training descriptions by textual similarity into a plurality of clusters receiving an annotation of intent associated with each of the plurality of clusters and training the machine classifier to map each identified training statement to the corresponding annotated intent.
Brennan et al. teaches grouping the training descriptions by textual similarity into a plurality of clusters (Brennan et al. [0027] “Once the machine-annotated training and validation sets are available (or retrieved from storage 20), they may be scanned to generate a vector representation for each machine-annotated training and validation sets using any suitable technique, such as using an extended version of Word2Vec, Doc2Vec, or similar tools, to convert phrases to vectors, and applying a cluster modeling program 18 to cluster the vectors from the training and validation sets. To this end, the ground truth verification engine 16 may be configured with a suitable neural network model (not shown) to generate vector representations of the phrases in the machine-annotated ground truth 21, and may also be configured with a cluster modeling program 18 to output clusters as groups of phrases with similar meanings, effectively placing words and phrases with similar meanings close to each other (e.g., in a Euclidean space).”, where data is clustered according to a textual similarity between words or phrases.) 
receiving an annotation of intent associated with each of the plurality of clusters and training the machine classifier to map the training statement to the corresponding annotated intent (Brennan et al. [0028; 0029] “To identify portions of the machine-annotated ground truth 21 that would most benefit from human verification, the ground truth verification engine 16 is configured with a cluster prioritizer 19 which prioritizes clusters of phrases containing machine-annotated entities/relationships for the purposes of batch verification from a human SME. To exploit the efficiency from verifying larger clusters which contribute more to the training set size, the prioritizer 19 may prioritize clusters based on cluster size so that training examples in large clusters are given priority for SME review… To visually present the clusters for SME review… At the GT interface 13, the user at the first computing system 14 can manipulate a cursor or otherwise interact with a displayed listing of clustered entity/relation phrases that are prioritized and flagged for SME validation to verify or correct prioritized training examples in clusters needing human verification. In selected embodiments, the displayed cluster of entity/relation phrases is selected on the basis of a verification score for the cluster, with each constituent entity/relation phrase from the cluster being displayed for SME review. Verification or correction information assembled in the ground truth interface window 13 based on input from the domain expert or system knowledge expert may be used to store and/or send verified ground truth data 103 for storage in the knowledge database 106 as stored ground truth data 109B for use in training a final classifier or annotator.”, where the data is classified into a plurality of clusters and first annotated by machine, then verified by a human who can overwrite the previous machine annotation for the cluster of data.) and training the machine classifier to map each identified training statement to the corresponding annotated intent. (Brennan et al. [0029] “Verification or correction information assembled in the ground truth interface window 13 based on input from the domain expert or system knowledge expert may be used to store and/or send verified ground truth data 103 for storage in the knowledge database 106 as stored ground truth data 109B for use in training a final classifier or annotator.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brown et al. in view of Hamid with that of Brennan  in order to include the active learning element of annotating the training data all the references deal with machine learning and the benefit of doing so it is to increase the accuracy of the classifications made by the machine learning classifier by including human feedback to verify the model is accurately classifying data according to desired results.

Regarding claim 9, Brown et al in view of Hamid in further view of Brennan disclose the method of claim 7, further comprising teaches receiving user feedback indicating rejection of the at least one action associated with the assigned intent class (Brown et al. [0055] “The learning module 212 may learn information to be associated with a task, such as an action, object, and/or variable value. To do so, the learning module 212 may generally analyze contextual information related to a user or conversation. To illustrate, assume that the user states “let's jam” in an effort to listen to music and the virtual assistant service 116 incorrectly interprets this input as corresponding to a different task (e.g., searching for fruit jam on the internet), which is then performed and a response is sent to the user., where the user closing the internet search after interpreting a statement made by the user is an indication of a rejection of the action associated with the intent class.); and training the machine classifier to map the actionable statement away from the assigned intent class (Brown et al. [0055] “Here, the user may have ignored the response of the virtual assistant 112 (e.g., closed a browser window) and opened a music application to listen to music. In this illustration the learning module 212 may learn that the particular action-object pair for “let's jam” is to be associated with the task of playing music).

Regarding claim 10, Brown et al in view of Hamid in further view of Brennan disclose the method of claim 7, further comprising: receiving user feedback indicating acceptance of the at least one action associated with the assigned intent class; and training the machine classifier to reinforce mapping further instances of the actionable statement to the assigned intent class.  (Hamid para. [0240] teaches wherein a user feedback in the form of confirming the class results in the weights of features begin promoted, wherein this promoting further reinforces mapping for further instances of the actionable statement to assigned intent class.)

Regarding claim 11, Brown et al in view of Hamid in further view of Brennan disclose the method of claim 7, further comprising: receiving user feedback comprising at least one of subjective impression by the user of the quality or utility of the assigned intent class; and training the machine classifier to map the actionable statement according to the received user feedback. (Hamid para. [0240-0242] teaches accepting label which results in promoting or reinforcing, and negating or rejecting a class label which results in lowering the weights. Both are used in training the classifier to map the actionable statements based on user feedback.)

Regarding claim 12, Brown et al. in view of Hamid in view of Brennan teaches the method in the claim 7, wherein further comprising receiving user feedback comprising executing an alternative action distinct from the at least one action associated with the assigned intent class (Brown et al. [0055] “The learning module 212 may learn information to be associated with a task, such as an action, object, and/or variable value. To do so, the learning module 212 may generally analyze contextual information related to a user or conversation. To illustrate, assume that the user states “let's jam” in an effort to listen to music and the virtual assistant service 116 incorrectly interprets this input as corresponding to a different task (e.g., searching for fruit jam on the internet), which is then performed and a response is sent to the user., where the user closing the internet search after interpreting a statement made by the user is executing an alternative action distinct from the action associated with the assigned intent class.); and associating the alternative action with the assigned intent class. (Brown et al. [0055] “Here, the user may have ignored the response of the virtual assistant 112 (e.g., closed a browser window) and opened a music application to listen to music. In this illustration the learning module 212 may learn that the particular action-object pair for “let's jam” is to be associated with the task of playing music)

Regarding claim 15, it is the apparatus embodiment of claim 7 with similar limitations and is rejected using the reasoning found in claim 7.

Regarding claim 17, it is the apparatus embodiment of claim 9 with similar limitations and is rejected using the reasoning found in claim 9.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US2015/0121216A1) in view of Motahair Nezhad (US 2017/0200093 A1 – hereinafter referred to as Hamid) in view of Brennan et al. (US 2018/0068222 A1) and in further view of Ulanov (US 2014/0012849 A1).

Regarding claim 8, Brown et al. in view Hamid in view of Brennan et al. teaches the method of claim 7, wherein the verb entity comprises a symbol from the corresponding training statement representing a task action, and the object entity comprises a symbol from the corresponding actionable statement representing an object to which the task action is applied (Brown et al. [0025] “A task map may generally refer to any type of data that associates a task with an action-object pair. For example, a task map may comprise a look-up table, data in a database, data of a state machine, or any other data to correlate tasks and action-object pairs. As used herein, an action may comprise a verb, while an object may comprise a noun… To illustrate, if a task map includes an object that corresponds to a common noun and a user requests “please play Free Fallin',” the object may comprise a song (e.g., the common noun) while the variable value may comprise “Free Fallin'” (e.g., the proper noun).”, where a noun encompasses an object in which an action is applied to.). 
While Brown et al. does teach grouping the training descriptions based on corresponding object entities and corresponding verb entities (Brown et al. [0123; 0124] “In another illustration, assume that the user requests “how did my team do last night?” in an effort to navigate to a particular baseball team's site and the virtual assistant service 116 has returned a home page of a sports site (e.g., the home page of ESPN®). Here, the user may navigate from that home page to a specific page for the particular baseball team. Thus, the virtual assistant service 116 may learn that the object determined for “my team” is to be associated with the particular baseball team. That is, the virtual assistant service 116 may learn that the action-object pair that is determined for “how did my team do last night?” is to be associated with a task of navigating to the specific page of the particular baseball team…In a further illustration, the virtual assistant service 116 may learn a variable value based on a conversation between the user and the virtual assistant 112. For example, the virtual assistant service 116 may learn that when the user refers to “Jaime,” the user is actually referring to “James” who is listed as a contact on the user's device (e.g., the user says “send a text message to Jaime . . . oh wait I mean James,” the user corrects a to-field to “James” for a text message that is generated by the virtual assistant 112 as a response to “send a text message to Jaime,” etc.”, where the training descriptions, information related to an action or object, are grouped into a cluster, James/Jamie as a contact and the user’s favorite baseball team as “my team”.); 
And Brennan et al. teaches grouping the training descriptions into a first set of clusters based on textual similarity (Brennan et al. [0027] “Once the machine-annotated training and validation sets are available (or retrieved from storage 20), they may be scanned to generate a vector representation for each machine-annotated training and validation sets using any suitable technique, such as using an extended version of Word2Vec, Doc2Vec, or similar tools, to convert phrases to vectors, and applying a cluster modeling program 18 to cluster the vectors from the training and validation sets. To this end, the ground truth verification engine 16 may be configured with a suitable neural network model (not shown) to generate vector representations of the phrases in the machine-annotated ground truth 21, and may also be configured with a cluster modeling program 18 to output clusters as groups of phrases with similar meanings, effectively placing words and phrases with similar meanings close to each other (e.g., in a Euclidean space).”, where data is clustered according to a textual similarity between words or phrases.). The same motivation utilized for combining Brown et al. and Brennan et al. in claim 7, in which claim 8 depends on, is equally applicable to claim 8. 

Brown et al. in view of Brennan et al. does not teach refining the first cluster into a second clusters based on corresponding verb entities.

Ulanov et al. teaches refining the first cluster into a second cluster based on corresponding entities (Ulanov et al. [0010; 0059; 0064] “More particularly, the present disclosure provides a method and system for processing a plurality of documents including labels using hierarchical classification… In some classification problems, labels are associated with a hierarchical structure, and in this case the task resides in the area of hierarchical classification. That is, the labels include information (i.e., as metadata, tables) that explicitly and/or implicitly leads to the hierarchical structure. If each document corresponds to more than one node of a hierarchical structure, then hierarchical multilabel classification is used instead of flat (non-hierarchical) multilabel classification… In the top-down level-based approach, a classification problem is decomposed into a smaller set of problems corresponding to hierarchical splits in a tree. Each of these sub-problems can be solved much more accurately. Moreover, a greater accuracy is possible to achieve because classifiers can identify and ignore commonalities between subtopics of a specific class, and concentrate on those features that distinguish them. This approach is used by most hierarchical classification methods due to its simplicity. They utilize a well-known hierarchical (taxonomy) structure built by experts. In the top-down level-based approach, the classification method firstly determines whether a document belongs to the category tree, i.e., the category tree at the root level. If so, the method further determines if the document belongs to one or more sub-trees at the next level. The process is repeated until the document cannot be further classified into any sub-tree or it reaches the leaf categories. This approach is used by most hierarchical classification methods due to its simplicity.” Where refining the first set of clusters, grouped based on object entities, into a second set of clusters according to the corresponding verb entities implies hierarchical classification. The object entity being the root level and the verb entity being a sub-level of an object entity. The cluster of object entities are refined by corresponding verb entities.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brown et al in view of Hamid in view of Brennan et al. with that of Ulanov to allow for the digital assistant of Brown et al. to hierarchically refine the first set of clusters, previously grouped by object entities, by the verb entities as both references deal with the use of machine learning. The suggestion and/or motivation for doing so is to achieve higher accuracy when clustering data. It also adds the advantage of restricting error to a sub-category, making troubleshooting easier. 

Regarding claim 16, it is the apparatus embodiment of claim 8 with similar limitations and is rejected using the reasoning found in claim 8.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
The applicant argues in regards to the rejection under 35 USC 101 for an abstract idea:
Like Diehr, the claims are patent eligible “because they improved an existing technological process”
The examiner respectfully disagrees as the claimed invention is not similar to that of Diehr case, the Diehr cases deal with the use of the Arrhenius equation used to improve a process of controlling the operation of a mold in curing rubber parts. The court found the claim recites meaningful limitations along with the judicial exception including installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, constantly recalculating the cure time and opening the press at the proper time. These limitations sufficiently limit the claim to the practical application of molding rubber products and are clearly not an attempt to patent the mathematical equation. The instant application is not related nor do it posses any of the those claims limitations. As such is not similar or alike that of Diehr. The instant application does have any significant limitations that amount to more than abstract idea and is not integrated into a practical application for the reason listed in the rejection under 35 USC 101. Also there are claimed limitations demonstrate an improvement to existing technological process. 

Like Enfish, the claims provide “a specific improvement to computer functionality” and “the claims are directed to a specific implementation of a solution to a problem in the software arts”

The examiner respectfully disagrees as the claimed invention is not similar to that of Enfish case, the Enfish cases dealt the user of self-referential tables. the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory. The instant application does have anything to do with self-referentail arrangements.

Claim 1 recites “retrieving a sensor candidate that is responsive to the look-up  sequence from a digital sensor data store comprising sensor information received over a computer network from sensors associated with the user”. 

That examiner is not sure how this argument applies to the instant application as there no sensor in claim 1 or any of the claims in the instant application.

The claims are not directed to a mental process because the claimed elements can only be formed by a computer. As such the the claims are similar to that of example 39. “Determining, by the machine learning model, an intent class based on the actionable statement and the core task description, wherein the intent class is a cluster of actionable statements with common textual characteristics.” Are analogous to the image analysis of by neural network in the example of claim 39 and thus not a mental process. 

The examiner respectfully disagree as the example 39 and the claims are not similar or analogous. Example 39 is a neural network preforming facial recognition by collecting digital facial images form a databases, apply transformations to each image to create a modified image, creating training data from collected images, modified images, and non-facial images, training the neural network using the training data set, then retraining the neural network using the created training data set and incorrectly classified non-facial images. In contrast the instant application deals with causing a computing device to identify an actionable statement, extract a core task description, provide that actionable statemen and description to a machine learning model, determining an intent class based on the actionable statement and description from the machine learning model, obtaining an action based on the intent class, and executing the action. It does not involve facial recognition, creating training data sets, or training a neural network. Thus is it not analogous to example 39. In addition as “determining an intent class based on the actionable statement and core description, wherein th e intent class is a cluster of actionable statements with comment text characteristics” is a mental step as person can perform with the use of pen or paper. It encompasses a person grouping actionable statements based on common text. The addition of having a machine learning model perform the action is not significantly or incorporates the claim into a practical application as it is merely using machine learning as a tool to apply the abstract idea (see MPEP 2016.05(f)) and it is merely linking the abstract idea to a technological field (see MPEP 2106.05(h)). As such the examiner maintains the rejection under 35 USC 101 for abstract idea. Also a digital image in example 39 can not be performed in the mind, however determining an intent and clustering based on common text can.

Applicant argues that “The claimed machine classifier thus decreases human labor required to accurately map machine classifier input into an intent class that has an associated action that is executed by  the computing device” is similar to that of DDR Holding. 

The examiner respectfully disagrees that the instant application is similar to that of DDR Holdings. DDR holdings was directed to systems and methods of generating a composite web page that combines certain visual elements of a host website with the content of a third‐party merchant. The court found that the claim had additional limitations that amounted to significantly more than the abstract idea. Namely, the claim recited that when a third party’s advertisement hyperlink was selected by a user on a host’s web page, the system would automatically identify the host web page, retrieve corresponding “look and feel” information from storage for the host web page and generate a hybrid web page including the merchant information from the third party web page with the “look and feel” elements of the host’s website. This case does not have anything in common with DDR holdings nor does it actually claim anything significantly more than the abstract idea. The machine classifier is recited as such a high of level of generality that it amounts to a tool for implementing the abstract idea.

In regards to the applicant’s argument in relation the rejections under 35 USC 102 and 35 USC 103: Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127